Citation Nr: 0910366	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-14 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for residuals of a total right hip replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2005, the veteran requested a hearing before the Board 
sitting at the RO; however, he cancelled the hearing in July 
2007 with no good cause shown.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704 (2008).     

In March 2006, the RO assigned a temporary total rating for 
the right hip for convalescence following total hip revision 
surgery, effective January 2006 to April 2006, with a 30 
percent rating effective thereafter.  In September 2006, the 
RO found clear and unmistakable error in the assignment of 
effective dates in the March 2006 decision and granted a 
temporary total rating effective from January 2006 to March 
2007, with a 30 percent rating effective thereafter.  

In December 2007, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  


FINDINGS OF FACT

1.  Prior to January 19, 2006, the veteran's right hip 
disability was productive of moderately severe residual 
weakness, pain, and limitation of motion; markedly severe 
disability was not shown.   

2.  The Veteran underwent a surgical revision of a total 
right hip arthroplasty on January 19, 2006. 

3.  Starting on March 1, 2007, the veteran's right hip 
disability continued to be productive of moderately severe 
residual weakness, pain, and limitation of motion; markedly 
severe disability was not shown.   
. 



 
CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not greater, for 
residuals of a total right hip replacement have been met for 
the entire period covered by this appeal except for January 
19, 2006 to February 28, 2007, when the criteria for a total 
temporary rating for convalescence have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 
5054 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In correspondence in February 2003, the RO provided notice 
that met these requirements.  The RO discussed the evidence 
necessary to substantiate an increased rating, the types of 
evidence that would be considered, and the Veteran's and VA's 
respective responsibilities to obtain that evidence.  The RO 
noted that evidence could include personal statements from 
the veteran and lay observers that described the symptoms, 
frequency and severity, and other involvement, extension, and 
additional disablement caused by the disability.  Although 
the notice did not specifically use the terms "employment" 
and "daily life," the Board concludes that the language 
used was sufficient to inform the veteran that statements 
regarding the effects of his disability on his work and daily 
life would be considered.  The relevant diagnostic code does 
not contain special test criteria.  

Further, the Board concludes that any error in the notice did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); or that a reasonable person could be expected to 
understand from the notice what was needed.   Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, the claims 
file contains statements from the Veteran in May 2005, July 
2005, October 2005, and November 2005 in which he described 
his symptoms and their impact on his daily activities and his 
employment.  Therefore, the Board concludes from these 
statements that the Veteran had actual knowledge of the 
requirements to substantiate an increased rating.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran contends that his symptoms prior to and following 
a surgical revision to his total right hip replacement are 
more severe than are contemplated by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

For a prosthetic replacement of the head of the femur or of 
the acetabulum, an evaluation of 100 percent is assigned for 
the one year period following implantation of prosthesis.  
Thereafter, an evaluation of 90 percent is warranted for 
painful motion or weakness such as to require the use of 
crutches. An evaluation of 70 percent is warranted for 
markedly severe residual weakness, pain, or limitation of 
motion.  A 50 percent evaluation is warranted for moderately 
severe residuals of weakness, pain, or limitation of motion.  
A minimum rating of 30 percent is assigned after the one year 
period following the prosthetic replacement of hip joint.
38 C.F.R. § 4.71a, Diagnostic Code 5054.   Normal range of 
motion of the hip is 
zero to 125 degrees flexion and zero to 45 degrees abduction.  
38 C.F.R. § 38 C.F.R. § 4.71, Plate II (2008).  

The Board has also considered whether a higher evaluation is 
warranted under a different Diagnostic Code.  However, there 
is no evidence of a fracture of the shaft or surgical neck of 
the femur, with false joint; or with nonunion, without loose 
motion, and with weight bearing preserved with the aid of a 
brace (60 percent under Diagnostic Code 5255).  There was 
evidence of loose motion but the deficiency was attributed to 
the attachment of the prosthesis.  There is also no evidence 
of ankylosis (Diagnostic Code 5250) or flail joint of the hip 
(Diagnostic Code 5254).  Further, the Board considered the 
applicability of Diagnostic Codes 5251-5253 for limitation of 
motion.  Although potentially applicable, the evidence showed 
that rating under these Diagnostic Codes would not provide 
higher ratings and evaluation of the same manifestations 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Codes 5250-5255 (2008).  

The veteran underwent bone graft surgery for avascular 
necrosis of the right femoral head in 1987 and a total right 
hip arthroplasty in 1991.  A surgical revision was performed 
in 1998.  A rating of 30 percent was in effect at the time of 
receipt of a claim for an increased rating in January 2003. 

In June 2002, upon VA examination, the Veteran reported 
increasing pain, stiffness, and fatigability of his right hip 
with flare-up pain three times per week.  There were no 
dislocations or subluxation episodes, but the Veteran 
reported occasional use of a cane after prolonged standing.  
Flexion was zero to 100 degrees and abduction was zero to 30 
degrees.  The examiner also noted limitation of motion in 
adduction and rotation.  An X-ray showed proper alignment of 
the prosthesis.  The examiner stated that there is a 10 
percent reduction for range of motion during flare ups with 
weakened movements against varying resistance and excess 
fatigability on repetitive motion.  In January 2003, a VA 
orthopedic physician noted the Veteran's reports of increased 
discomfort and limitation in motion and prescribed medication 
and a program of physical therapy.  

In a May 2003 VA examination, a physician measured hip 
flexion from zero to 
90 degrees and abduction from zero to 25 degrees with 
limitation of motion in adduction and rotation.  There was no 
evidence of instability or loss of muscle strength.  X-rays 
showed no evidence of loosening of the prosthesis but some 
calcification at the femoral head.  The examiner estimated 
that the Veteran experienced a 15 percent decrease in range 
of motion and a 10 percent increase in pain, fatigability, 
and coordination during acute flare-ups. 

In correspondence in May 2003, the Veteran stated that he had 
a loss of feeling in his right hip and suspected nerve damage 
from the previous surgery.  Although he performed therapy 
exercises on a stationary bicycle, he was unable to walk more 
than three blocks, experienced pain when bending to tie shoes 
or when sitting, and interrupted sleep due to pain.  In 
August 2003, a private physician noted right hip flexion from 
zero to 90 degrees and abduction zero to 30 degrees with 
limitation in rotation.  X-rays showed proper position and no 
loosening of the prosthesis.  The physician noted that the 
Veteran was unable to reach his toes and experienced 
discomfort when bending to sit.  During this period of time, 
VA and private physicians also noted that the limitations of 
mobility were also caused by pain in the left hip, left knee, 
and low back.  

In April 2004, a VA physician noted the Veteran's reports of 
the same symptoms as noted in earlier examinations.  An X-ray 
showed indications of loosening of the prosthesis but a 
three-phase bone scan of the hip later in the month showed no 
loosening.  In a November 2004 RO hearing, the Veteran stated 
that he continued to experience right hip pain with 
limitation of motion, abnormal gait, and inability to walk 
more than one block without use of a cane, to bend to reach 
toes, or to sit for extended periods of time.  He also stated 
that his right hip pain and resulting loss of sleep and 
fatigue caused him to terminate his employment.  In April 
2005, a VA examiner noted the same symptoms and measured 
right hip flexion from zero to 90 degrees and abduction from 
zero to 30 degrees.  On repetition, there was increased 
fatigability and loss of coordination and strength resulting 
in an additional 15 percent loss in range of motion.  A 
concurrent X-ray showed a well-placed prosthesis with some 
lucency around the femoral stem.  In April 2005, the Veteran 
underwent a total left hip arthroplasty.  

In an October 2005 VA examination, a physician noted a review 
of the claims file, the Veteran's reports of increased right 
hip and thigh pain, and unemployment because of hip pain.  
However, the Veteran did not use assistive devices for 
ambulation. The physician measured right hip flexion from 
zero to 40 degrees with limitations in extension and 
rotation.  He noted no instability or additional limitation 
of motion due to fatigue or incoordination on repetitive 
motion.  The physician noted the results of an X-ray that 
showed the right prosthesis appeared to be loose with some 
cystic changes at the distal tip.  However, the radiologist 
who evaluated the image stated that the earlier lucency at 
the femoral stem was stable.  The physician diagnosed 
degenerative arthritis of the hip, post hip replacement, and 
stated that the Veteran had a significant increase in 
disability with a significant increase in loss of motion. 

The Veteran submitted statements in May 2005, July 2005, 
October 2005, and November 2005 in which he described his 
symptoms and their impact on his daily activities and his 
employment.  In the July 2005 letter, the Veteran stated that 
he was unable to sustain employment because of constant hip 
pain that interfered with sleep leading to fatigue, an 
inability to sit for extended periods of time, and problems 
with meeting his medical appointments. 

On January 19, 2006, the Veteran underwent a surgical 
revision of the right total hip replacement at a private 
facility.  The attending surgeon noted that the femoral 
component was grossly loose with a significant acetabular 
defect and marked polyethylene wear on the prosthesis.  On 
completion of the procedure, the surgeon noted that the 
prosthesis was stable with equal leg lengths.  In a February 
2006 follow-up, the surgeon noted the Veteran's reports of 
occasional pain but no use of medication.  The Veteran was 
able to ambulate with a slight limp and the use of two 
crutches or an ambulator.  Active flexion was zero to 70 
degrees and active abduction was zero degrees.  The surgeon 
noted that the right lower extremity was 0.5 centimeters 
shorter than the left.  VA outpatient treatment records over 
the next six months showed that the Veteran was participating 
in a program of physical therapy assisted by a home health 
aide several times per week.  

In March and September 2006, the RO granted a temporary total 
rating for convalescence following the 2006 surgical revision 
and special monthly compensation under 38 U.S.C.A. § 1114 (s) 
for additional disabilities, effective from January 2006 to 
March 2007.   

In July 2006, upon VA examination, the Veteran reported hip 
pain, fatigue, and weakness when walking or sitting but 
experienced no instability or dislocation.  He walked with an 
abnormal gait but did not require assistive devices.  Flexion 
was zero to 45 degrees and abduction was zero to 20 degrees.  
The physician noted that the Veteran was still in recovery 
from the surgery and that 50 percent of the degrees lost were 
the result of post-surgical inflammation which could improve 
over the next twelve to eighteen months.  

VA outpatient records showed that the Veteran continued to 
perform physical therapy involving stretching, swimming, and 
use of a stationary bicycle. 

In August 2008, the Veteran underwent a VA examination of his 
right hip.  The examiner and a supervising physician did not 
review the claims file at the time, but noted a review of the 
file in September 2008 with no changes to the initial report.  
The examiner noted the Veteran's reports of a lessening pain 
but a continuing inability to stand for more than a few 
minutes.  The Veteran reported that he did not use assistive 
devices for mobility except after walking two blocks.  He 
also reported a few falls with no injuries.  The examiner 
measured right hip flexion as zero to 
90 degrees and abduction as zero to 20 degrees with 
limitation of motion in rotation and adduction.  All motion 
was painful, but there was no additional loss of motion on 
repetitive use.  X-rays showed a stable prosthesis stem and 
acetabular component with no indications of loosening.  The 
examiner stated that the Veteran was precluded from sports 
activities, experienced moderate difficulty with chores, 
shopping, and exercise, and mild or no difficulty with other 
activities of daily living such as dressing, bathing, 
feeding, and toileting.  The physician noted significant 
effects of the disability on occupational activities such as 
lifting, carrying, and mobility.  

The Board concludes that an increased rating of 50 percent, 
but not greater, is warranted for the entire period covered 
by this appeal except that period for which a temporary total 
rating for convalescence has been granted.  The Board 
acknowledges that the minimum 30 percent rating following 
placement of a hip prosthesis contemplates some level of 
discomfort and loss of function and that the private and VA 
medical records also show some contributions to the Veteran's 
pain, loss of sleep, and mobility deficits from disorders of 
the left hip, left knee, and lower back.  Nevertheless, the 
weight of medical evidence both before and after the surgical 
revision shows that symptoms that are present are best 
described as moderately severe.  

Prior to surgical revision of the right total hip replacement 
on January 19, 2006, the Veteran consistently reported 
increased pain, weakness, and fatigue.  Range of motion was 
noted to be less than normal on all examinations with 
difficulty sitting, standing, and walking due to stiffness 
and pain.  The Veteran required a cane after walking short 
distances and reportedly resigned from his employment because 
of his bilateral hip, left knee, and back disorders.  
Furthermore, over this period of time, physicians 
investigated and finally identified loosening of the right 
hip prosthesis and calcification at the femoral stem, 
necessitating a surgical revision. 

The Board further concludes that starting at the expiration 
of the temporary total rating for convalescence on March 1, 
2007, an increased rating of 50 percent is warranted.  
Although the examiner in August 2008 noted that the Veteran's 
pain symptoms improved and that the surgical revision 
corrected the previous deficiencies, the Veteran continued to 
have moderately severe limitation in motion with pain and 
mobility deficits similar to that experienced prior to the 
surgery.  The veteran reported difficulty in extended 
sitting, experiencing falls, and the need for a cane after 
walking short distances.  The examiner noted that his hip 
disability imposed moderate limitations in some daily 
activities and significant limitations in occupational 
activities.  In consideration of all the evidence prior to 
and after surgery in 2006 including the Veteran's reported 
complaints, the Board concludes that the residual symptoms of 
the Veteran's right hip arthroplasty and revisions are more 
severe than are contemplated by the minimum 30 percent 
rating.  As there is a question as to which of two 
evaluations shall be applied, the Board will afford the 
Veteran the benefit of doubt and assign the higher 50 percent 
evaluation because the disability picture more nearly 
approximates the criteria required for that rating.  

A higher rating is not warranted because the evidence does 
not show markedly severe residual weakness, pain, or 
limitation of motion.  The range of motion of the right hip 
is not markedly severe.  The medical evidence predominantly 
shows range of motion of the right hip on flexion to either 
90 degrees or 100 degrees with an additional decrease in 
motion of up to 15 percent on flare-ups or repetitive use.  
In October 2005, shortly before the surgical revision, 
flexion to 40 degrees was noted, with no additional range of 
motion lost due to flare-ups or pain, weakness, and fatigue 
on repetitive use.  However, the predominant disability 
picture on flexion is limitation to 90 or 100 degrees with an 
additional loss of 15 percent on flare-ups or repetitive use.  
Even taking the additional loss of range of motion into 
account, the Veteran has range of motion to 76 degrees and 
normal is 125 degrees.  As the range of motion lost is not 
greater, a higher rating than 50 percent is not warranted.  

Moreover, the Veteran has abduction predominantly to 25 or 30 
degrees with an additional 10 to 15 percent range of motion 
loss due to flare-ups or repetitive use due to fatigue, 
weakness, and pain.  Accordingly, the Veteran has at the 
worst 21 degrees of abduction after taking into account the 
additional range of motion lost on flare-ups or repetitive 
use.  The Board also notes that the Veteran was assessed on 
one occasion as having 20 degrees of abduction with no 
additional range of motion lost on flare-ups or repetitive 
use.  As normal range of motion is to 45 degrees, the range 
of motion lost of either 20 or 21 degrees constitutes 
moderately severe disability.  As the range of motion lost is 
not greater, a rating higher than 50 percent is not 
warranted.   

The impact on the Veterans daily activities in the home such 
as dressing, bathing, feeding, and toileting are mild. The 
Veteran is able to ambulate outside the home without a cane 
up to one or two blocks and participate in exercise as part 
of physical therapy.  The Veteran's residual weakness and 
pain have been taken into account in granting the higher 
rating and, in addition, all doubt in evaluation of the 
disability has been resolved in the Veteran's favor in the 
granting of a 50 percent rating.  It is noted that 
consideration has been given to whether staged ratings are 
warranted in this case.  However, the Board finds, based on 
the discussion above, that the level of severity of the 
condition has not varied during the period of time covered by 
this appeal such that staged ratings are warranted.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
	

ORDER

An evaluation of 50 percent, but not greater, for residuals 
of a total right hip replacement is granted for the period 
covered by this appeal except from January 19, 2006 to 
February 28, 2007 when a temporary total rating for 
convalescence is granted, subject to the legal criteria 
governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


